   Case 3:20-cv-02880-D Document 17 Filed 11/19/20            Page 1 of 5 PageID 136



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

LARRY TAYLOR, et al.,                       §
                                            §
                            Plaintiffs,     §
                                            § Civil Action No. 3:20-CV-2880-D
VS.                                         §
                                            §
THE COCA-COLA COMPANY, et al.,              §
                                            §
                            Defendants.     §

                               MEMORANDUM OPINION
                                   AND ORDER

       In this removed action, defendants Coca-Cola Southwest Beverages LLC (“CCSWB”)

and Coca-Cola Refreshments USA, LLC (“CCR”) move under Fed. R. Civ. P. 12(b)(6) to

dismiss the claims of plaintiffs Larry Taylor (“Larry”) and Roberta Taylor. For the reasons

that follow, the court grants the motion and also grants the Taylors leave to replead.

                                             I

       In September 2018 Larry slipped and fell at a corn syrup manufacturing plant in

Dallas while working as a field supervisor and electrician for AMEX Electric. The Taylors

allege that the plant was owned, managed, and operated by the defendants. They bring this

lawsuit, asserting claims for negligence and premises liability against defendants The

Coca-Cola Company, Refreshment Product Services, Inc.,1 CCSWB, and CCR. CCSWB and

CCR now move to dismiss under Rule 12(b)(6) for failure to state a claim. The Taylors have



       1
       The Taylors have filed a notice of voluntary dismissal of Refreshment Product
Services, Inc.
   Case 3:20-cv-02880-D Document 17 Filed 11/19/20              Page 2 of 5 PageID 137



not responded to the motion.

                                              II

       Under Rule 12(b)(6), the court evaluates the pleadings by “accept[ing] ‘all

well-pleaded facts as true, viewing them in the light most favorable to the plaintiff.’” In re

Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby

Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)). To survive a

motion to dismiss, the Taylors must allege enough facts “to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id.; see also Twombly, 550 U.S. at 545 (“Factual allegations must be enough

to raise a right to relief above the speculative level[.]”). “[W]here the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S.

at 679, 129 S.Ct. 1937 (quoting Rule 8(a)(2)). Furthermore, under Rule 8(a)(2), a pleading

must contain “a short and plain statement of the claim showing that the pleader is entitled to

relief.” Although “the pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’” it demands more than “labels and conclusions.” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 555). And “a formulaic recitation of the elements of a cause

                                             -2-
   Case 3:20-cv-02880-D Document 17 Filed 11/19/20             Page 3 of 5 PageID 138



of action will not do.” Id. (quoting Twombly, 550 U.S. at 555).

                                            III

       CCSWB and CCR move to dismiss on the ground that the Taylors have not asserted

any facts supporting any claim against either defendant in particular. Although there is no

per se rule that forecloses a pleader from attributing actions to defendants as a group,2 a

complaint must attribute to a particular defendant an act that could not have been committed

by a group. See Wilson v. Deutsche Bank Tr. Co. Ams., 2019 WL 175078, at *7 (N.D. Tex.

Jan. 10, 2019) (Fitzwater, J.) (citing Chyba v. EMC Mortg. Corp., 450 Fed. Appx. 404, 406

(5th Cir. 2011) (per curiam) (“Plaintiff’s vague allegations of malfeasance by a global group

of unspecified ‘defendants’—without alleging any particular acts by the present

Defendant—provided an additional reason to dismiss the suit.”)). “At a minimum, [the

Taylors] should endeavor to explain what role each [d]efendant played . . . rather than

grouping them together at all times.” Del Castillo v. PMI Holdings N. Am., Inc., 2016 WL

3745953, at *13 (S.D. Tex. July 13, 2016) (dismissing negligence, gross negligence, and

negligence per se claims where the complaint “lump[ed] together multiple defendants

without identifying who is responsible for which acts”).

       The Taylors have not identified which defendant is responsible for which acts. Except

in identifying each defendant for purposes of service, their state-court petition does not


       2
        This statement is not intended to include securities claims that are subject to the
Private Securities Litigation Reform Act (“PSLRA”). See, e.g., Coates v. Heartland Wireless
Commc’ns, Inc., 26 F.Supp.2d 910, 916 (N.D. Tex. 1998) (Fitzwater, J.) (“The PSLRA
codifies a ban against group pleading.”).

                                            -3-
   Case 3:20-cv-02880-D Document 17 Filed 11/19/20              Page 4 of 5 PageID 139



distinguish among the four defendants or even mention CCSWB or CCR. For example, the

petition alleges that “[d]efendants owned, managed and operated the Coca-Cola Dallas Syrup

Plant” where Larry was injured, Pet. ¶ 5.1; “[d]efendants owed [Larry] a duty of ordinary

care to keep the areas of the Syrup Plant it controlled in a reasonably safe condition,” id. at

¶ 7.1; and “defendants” were negligent in failing to warn Larry of an unreasonably dangerous

condition, id. at ¶ 6.1. The Taylors have not asserted that CCSWB or CCR owned,

controlled, or operated the plant where Larry was injured; alleged whether these entities

owed him a duty and what gave rise to that duty for each; or pleaded how each entity

breached a duty owed to Larry. Accordingly, in the specific context of this lawsuit, the

Taylors have failed to plead plausible claims for relief against CCSWB and CCR, and their

motion to dismiss is granted.

                                              IV

       The court grants the Taylors leave to replead. First, the Taylors filed their petition

under the Texas pleading rules that applied before the case was removed. They should be

given an opportunity to replead under the federal pleading standards. See, e.g., Hoffman v.

L & M Arts, 774 F.Supp.2d 826, 849 (N.D. Tex. 2011) (Fitzwater, C.J.) (granting similar

relief in removed case). Second, “district courts often afford plaintiffs at least one

opportunity to cure pleading deficiencies before dismissing a case, unless it is clear that the

defects are incurable or the plaintiffs advise the court that they are unwilling or unable to

amend in a manner that will avoid dismissal.” In re Am. Airlines, Inc., Privacy Litig., 370

F.Supp.2d 552, 567-68 (N.D. Tex. 2005) (Fitzwater, J.) (quoting Great Plains Tr. Co. v.

                                             -4-
   Case 3:20-cv-02880-D Document 17 Filed 11/19/20           Page 5 of 5 PageID 140



Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002)). Because the Taylors

have not stated that they cannot, or are unwilling to, cure the defects that the court has

identified, the court grants them 28 days from the date this memorandum opinion and order

is filed to file an amended complaint.

                                         *     *    *

       The motion to dismiss of defendants CCSWB and CCR is granted, and the Taylors

are granted leave to file an amended complaint.

       SO ORDERED.

       November 19, 2020.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE




                                              -5-
